Summary Prospectus Supplement February 28, 2017 Putnam Growth Opportunities Fund Summary Prospectus dated November 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 11 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses : Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a percentage imposed on purchases (as a of original purchase price or redemption proceeds, Share class percentage of offering price) whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and Total annual fund Share class Management fees† service (12b-1) fees Other expenses operating expenses Class T 0.45% 0.25% 0.32% < 1.02% † Management fees reflect a performance adjustment. Reflects amendment to management contract effective October 24, 2016. The fund’s base management fee is subject to adjustment, up or down, based on the fund’s performance relative to the performance of the Russell 1000 Growth Index. For the most recent fiscal year, the fund’s base management fee prior to any performance adjustment was 0.554%. < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $351 $567 $799 $1,467 305213 2/17 Summary Prospectus Supplement November 30, 2016 Putnam Growth Opportunities Fund Summary Prospectus dated November 30, 2016 In the sub-section Annual fund operating expenses in the section Fees and expenses , the expense table is replaced with the following. Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share Management Distribution and Other Total annual fund class fees † service (12b-1) fees expenses < operating expenses Class A 0.45% 0.25% 0.32% 1.02% Class B 0.45% 1.00% 0.32% 1.77% Class C 0.45% 1.00% 0.32% 1.77% Class M 0.45% 0.75% 0.32% 1.52% Class R 0.45% 0.50% 0.32% 1.27% Class R5 0.45% N/A 0.22% 0.67% Class R6 0.45% N/A 0.12% 0.57% Class Y 0.45% N/A 0.32% 0.77% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. < Reflects current fees † Management fees are subject to a performance adjustment. Reflects amendment to management contract effective October 24, 2016. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. 304248 11/16 Putnam Growth Opportunities Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 11/30/16 are incorporated by reference into this summary prospectus. Goal Putnam Growth Opportunities Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 11 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% NONE Class R NONE NONE Class R5 NONE NONE Class R6 NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees † Distribution and service (12b-1) fees Other expenses < Total annual fundoperating expenses Class A 0.45% 0.25% 0.32% 1.02% Class B 0.45% 1.00% 0.32% 1.77% Class C 0.45% 1.00% 0.32% 1.77% Class M 0.45% 0.75% 0.32% 1.52% Class R 0.45% 0.50% 0.32% 1.27% Class R5 0.45% N/A 0.22% 0.67% Class R6 0.45% N/A 0.13% 0.57% Class Y 0.45% N/A 0.32% 0.77% *Applies only to certain redemptions of shares bought with no initial sales charge. **This charge is phased out over six years. ***This charge is eliminated after one year. †Management fees are subject to a performance adjustment. Reflects amendment to management contract effective October 24, 2016. <Reflects current fees. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds.
